               Case 20-16595-AJC         Doc 19     Filed 07/01/20      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                                Southern District of Florida
                                  www.flsb.uscourts.gov

                                                      Case Number 20-16595-RAM
                                                            Chapter 11
In Re:
Astor EB-5, LLC
     Debtor_________ /

                          MOTION TO EXTEND 365(d)(3) PERIOD

        Debtor, by and through undersigned attorneys, moves to extend the 365(d)(3) period, and
as good cause and justification therefore respectfully represents the following to the court:
        Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code 6/17/20.
        Debtor owns the iconic Astor Hotel under 99 year leasehold – 956 Washington Ave ,
Miami Beach, FL 33139. Landlord is 1651 Astor, LLC
        Debtor was involved in litigation with its Landlord in this case pre-petition on past due
rent.
        Debtor defaulted in the agreement and Landlord sought eviction, but this case was filed
prior to any termination, judgment or order of eviction. Landlord claims defaults from (i) failing
to pay the rent for April and May 2020; (ii) failing to pay fifty percent (50%) of the Landlord’s
fees and expenses on or before March 31, 2020; and (iii) failing to pay the 2017 real estate taxes
by March 31, 2020 (“Defaults”). Prepetition Rent is also now due for June 2020.
        Rent is due post-petition under the underlying lease July 1, 2020. Some stub rent is due
for June 17 through June 30, which Debtor requests not be prorated.
        11 USC 365(d)(3) provides: “(3) The trustee shall timely perform all the obligations of
the debtor, except those specified in section 365 (b)(2), arising from and after the order for relief
under any unexpired lease of nonresidential real property, until such lease is assumed or rejected,
notwithstanding section 503 (b)(1) of this title. The court may extend, for cause, the time for
performance of any such obligation that arises within 60 days after the date of the order for
relief, but the time for performance shall not be extended beyond such 60-day period.”
               Case 20-16595-AJC         Doc 19     Filed 07/01/20     Page 2 of 3




       This Court entered the order shortening prejudice period (Doc 200) in the former case,
Case number 18-24170-AJC, holding:
       Provided the Debtor files a new Chapter 11 case prior to the pending hearing on the
       Landlord’s eviction motion in state court, set for June 18, 2020, then the filing of the new
       case shall stay that hearing on the eviction motion. Further, in the newly filed Chapter 11
       case, stay relief is granted to the Landlord, to allow the Landlord to reset its eviction
       hearing no sooner that 70 days from June 18, 2020. Pending the Court’s calendar and
       availability, the Landlord shall request, via motion, a hearing in any new Chapter 11 case
       at least 10 days prior to the new hearing on the eviction motion, to consider whether the
       disputes between Landlord and Tenant have been resolved.

The order also reserved jurisdiction to enforce that order.
60 days from the order for relief 6/17/20 is Monday August 17, 2020 (not counting Sunday)
70 days from 6/18/20 is August 27, 2020
60 days from 6/18/20 is Monday August 17, 2020.

Debtor believes it can cure the arrearage and assume the lease and settlement agreement within
120 days under the bankruptcy code and the additional 90 days in the court’s discretion. 11
U.S.C. § 365(d)(4)(A) and 365(d)(4)(B)(i).
       Debtor is stabilizing due to the chapter 11 filing, and is struggling to pay its expenses
and, and needs the benefit of 365(d)(3) to enable it to comply with its obligations.
       Debtor believes it will be able to refinance or sell the business and pay 100% of the
landlords past due rent, the secured creditor, but it can meanwhile pay rent going forward, with a
little help from 365(d)(3).
       WHEREFORE, Debtor moves to extend the time for performance for July and August
rent until August 16, 2020
       WE HEREBY CERTIFY that a true copy of the foregoing was served on US Trustee and
Landlord.
Case 20-16595-AJC   Doc 19   Filed 07/01/20   Page 3 of 3




                              JOEL M. ARESTY, P.A.
                              Board Certified Business
                              Bankruptcy Law
                              Attorneys for Debtor
                              309 1st Ave S
                              Tierra Verde FL 33715
                              Fax: 800-559-1870
                              Phone: (305) 904-1903
                              Aresty@Mac.com
                              By:/s/ Joel M. Aresty, Esq
                              Fla. Bar No. 197483
